Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  154897                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 154897
                                                                    COA: 327601
                                                                    Wayne CC: 10-005864-FH
  LAVAGAS DRAIN,
           Defendant-Appellee.

  _________________________________________/

         By order of March 7, 2017, the application for leave to appeal the October 13,
  2016 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos.
  152946-8). On order of the Court, the cases having been decided on July 24, 2017, 500
  Mich 453 (2017), the application is again considered, and it is DENIED, because we are
  not persuaded that the question presented should be reviewed by this Court.

        MARKMAN, C.J. (concurring).

         I concur in this Court’s decision to deny leave to appeal because I agree with the
  Court of Appeals’ remand for resentencing on the ground that the trial court failed to
  adequately explain why the particular sentence here was reasonable. At the same time,
  however, I do not agree with the Court of Appeals that at this juncture any particular
  sentence should be ruled in, or ruled out, as reasonable or unreasonable.

          WILDER, J., did not participate because he was on the Court of Appeals panel at an
  earlier stage of the proceedings.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 16, 2017
           t1115
                                                                               Clerk